Citation Nr: 0826486	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head 
trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1977 to December 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In June 2005, the veteran appeared at a hearing at the RO 
before a Veterans Law Judge who is no longer employed by the 
Board.  Pursuant to the veteran's February 2008 request for a 
new hearing before another Veterans Law Judge, the Board 
remanded the matter in March 2008 to schedule the veteran for 
another hearing.  Subsequently, in a May 2008 correspondence, 
the veteran withdrew his request for a hearing before another 
Veterans Law Judge.       


FINDING OF FACT
 
The preponderance of the evidence is against a finding that 
residuals of a head trauma are related to service. 


CONCLUSION OF LAW

Residuals of a head trauma were not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2001, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In December 2006, the RO 
also notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Analysis

The veteran contends that he currently has residuals of a 
head injury he received in service.  He specifically asserts 
that he has memory loss and depression due to a physical 
altercation during service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

At the outset, the Board notes that in its December 2006 
Remand, it discussed a February 2003 administrative decision 
finding that any residuals of a head trauma in service were 
the result of willful misconduct, and, thus, were barred from 
being service-connected.  Upon review of the evidence and the 
legal criteria, the Board determined that the definition of 
"willful misconduct" had not been met and entitlement to 
service connection must be decided on the merits.  

Turning to the merits of the case, the Board observes that 
the service treatment records show that in May 1980 the 
veteran was involved in an altercation in which he received 
trauma to the head, including lacerations.    

Post-service medical records include Social Security 
Administration (SSA) records, beginning in October 2000, 
which show complaints of depression and memory impairment, as 
well as alcohol dependence.  There is also a March 2001 
record in which M.E. Eastham, M.D. noted the veteran's 
"memory loss could be related to his head trauma that 
occurred in the military."  

VA afforded the veteran an examination in May 2002 to 
determine whether the veteran had depression and memory loss 
secondary to the in-service head trauma.  Reviewing the 
claims folder and upon examination of the veteran, the 
examiner indicated he was unable to determine if the veteran 
had ongoing memory deterioration.  The examiner recommended 
repeat memory testing to compare the results to a November 
2000 SSA examination record which noted far lower than 
expected abilities, and general memory and verbal recall 
compared with his normative group.  The examiner noted 
diagnoses of major depression secondary to head injury, post-
traumatic stress disorder, and partial sustained remission 
alcohol abuse.  Also, a June 2002 VA MRI report noted 
impressions of essentially normal MRI of the brain, no 
evidence of sequelae of remote injury, and no acute findings.  

Pursuant to the Board's December 2006 remand, the veteran was 
afforded another VA examination in October 2007.  The 
examiner reviewed the claims folder in conjunction with 
evaluation of the veteran.  He noted that the veteran's 
mental status was within normal limits.  Diagnoses of alcohol 
dependence; nicotine dependence; substance induced mood 
disorder; and depressed type, in remission were noted.  The 
examiner further noted that if the veteran had any cognitive 
impairment, it was not apparent on examination; any 
impairment would be more likely than not secondary to alcohol 
use and not his service injury.  Adding that the service 
injury would not have likely caused any significant physical 
damage as demonstrated by objective imaging and neurological 
testing, the examiner noted that this was consistent with the 
lack of clinical evidence demonstrating a cognitive disorder.  
It was added that there was no clinical evidence of a 
cognitive disorder or objective evidence of a deficit despite 
his injury.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the October 2007 VA examination report 
finding that the veteran did not have residuals of a head 
injury related to service is more probative than the March 
2001 record from Dr. Eastham noting a positive relationship 
between the veteran's service and memory loss.  The VA 
examiner based his conclusion on a complete review of the 
claims folder, including the veteran's service treatment 
records.  He extensively cited the veteran's psychiatric 
history and his findings in the examination report, in 
addition to offering through reasons for his conclusion.  On 
the other hand, Dr. Eastham offered no background information 
as to her relationship with the veteran or as to the basis 
for her opinion.  The May 2002 VA examination report is also 
less probative than the October 2007 VA examination report 
because the examiner in May 2002 pointed out that additional 
testing was necessary and the latter examiner had the benefit 
of a more complete clinical overview and cited to this 
clinical record to support conclusions made.  Therefore, the 
Board finds by a clear preponderance of the evidence that the 
veteran does not have residuals of a head injury related to 
service. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of head trauma is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


